Title: To Thomas Jefferson from James Monroe, 11 June 1802
From: Monroe, James
To: Jefferson, Thomas


            Dear Sir,Richmond June 11th. 1802.
            I find by your letter of the 3d., that you think Sierra Leone on the Coast of Affrica a suitable place for the establishment of our insurgent slaves, that it may also become so for those who are or may hereafter be emancipated, and that you are disposed to obtain the assent of the company to such a measure through our minister in London, while your attention will be directed in the interim to such other quarters, as may enable us to submit a more enlarged field to the option of our Assembly. By the information of mr. Thornton the British Chargé des affaires which you have been so kind as to communicate, it appears that Slavery is prohibited in that Settlement, hence it follows that we cannot expect permission to send any who are not free to it. In directing our attention to Africa for an assylum for insurgents, it is strongly implied that the legislature intended they should be free when landed there, as it is not known that there exists any market on that coast for the purchase of Slaves from other Countries. Still I am persuaded that such was not the intention of the legislature, as it would put culprits in a better condition than the deserving part of those people. This opinion is further supported by a law still in force, which authorizes the Executive to sell, subject to transportation, all Slaves who are guilty of that Crime. I submit this idea to your consideration, not with a view to prevent your application to the Company for its assent to the Settlement of insurgents within its limits, but as a motive, in case you concur with me in the above construction of the resolution, why you should more particularly seek an establishment for them in the Portuguese, Dutch or Spanish Settlements in America. In obtaining permission to send our Negroes to that Settlement we may avail ourselves of it, on the principles of the company, as far as it suits our interest and policy. If the legislature intends that insurgents shall enjoy their liberty on landing there, the accommodation would be general; but if they are excluded & the door is opened on favorable conditions to such only as are or may hereafter become free, it will nevertheless be important, as it will give the legislature an opportunity to deliberate on, and perhaps provide a remedy for an evil which has already become a serious one. I cannot otherwise than highly approve the idea of endeavoring to lighten the charge of transportation, to the publick, whither soever they be sent. A permission to send certain Articles of Merchandize, which would be sure to command a profit, if that could be relied on, would contribute much to that end. Perhaps other means not incompatible with the Charter of the Company, might be devised. Do their regulations permit temporary servitude? If they do, might not those who are sent be bound to service for a few years, as the means of raising a fund to defray the Charge of transportation? The Ancestors of the present negroes were brought from Africa and sold here as slaves, they and their descendants forever. If we send back any of the race, subject to a temporary servitude, with liberty to their descendants, will not the policy be mild and benevolent? May not the same idea be held in view, in reference to any other place in which an establishment is sought for them? I do not know that Such an arrangement would be practicable in any country, but it would certainly be a very fortunate attainment, if we could make these people instrumental to their own emancipation, by a process gradual and certain, on principles consistent with humanity, without expence or inconvenience to ourselves. I am Dear Sir with great respect & esteem yr. friend & servt
            Jas. Monroe
          